*1249ON APPLICATION FOR REHEARING
PER CURIAM.
Our original opinion is reported at 434 So.2d 162. Subsequently, we granted a rehearing and heard oral arguments.
While the merits of the rehearing were under advisement, the following joint motion was filed by the parties:
“It is stipulated by and between the plaintiff and defendant that this suit has been compromised and settled and the parties move it be dismissed with prejudice, each party to pay its own respective costs.”
Accordingly, a ruling on the rehearing is moot and will not be forthcoming.